                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 TIGI LINEA CORP.,                               §
                                                 §
       Plaintiff,                                §
                                                 § LEAD CASE 4:19-cv-840-RWS-KPJ
 v.                                              § CONSOLIDATED CASE 4:20-cv-87
                                                 §
 PROFESSIONAL PRODUCTS GROUP,                    §
 LLC                                             §
     Defendant.                                  §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is non-party Ollie’s Bargain Outlet, Inc.’s (“Ollie’s”) Motion to

Quash Subpoena and Objection (the “Motion”) (Dkt. 163). On March 31, 2021, TIGI Linea

Corporation (“TIGI”) filed a response in support of Ollie’s Motion, and Professional Products

Group, LLC (“PPG”) filed a response in opposition to Ollie’s Motion. See Dkts. 166, 167. Ollie’s

then filed a reply (Dkt. 169), to which TIGI filed a sur-reply (Dkt. 171). On April 21, 201, the

Court held a hearing (the “Hearing”), during which it briefly discussed the Motion with the parties.

See Dkt. 179.

      Having considered the arguments and applicable authorities, the Court finds Ollie’s Motion

(Dkt. 163) is hereby DENIED.

                                     I.    BACKGROUND

       The Court has extensively recounted the facts of this case in TIGI Linea Corp. v.

Professional Prods. Grp., LLC, Nos. 4:19-cv-840, 4:20-cv-87, 2021 WL 1947341 (E.D. Tex. May

14, 2021). Accordingly, the Court only relays the facts pertinent to the pending Motion.

       On December 23, 2020, TIGI filed a Second Amended Complaint against PPG, wherein

TIGI asserts claims of fraud, fraud by nondisclosure, aiding and abetting, and civil conspiracy. See



                                                 1
Dkt. 143. PPG filed Counterclaims against TIGI, asserting claims of breach of contract, breach of

the implied covenant of good faith and fair dealing, tortious interference, and fraud. See Dkt. 89.

Since March 3, 2020, the parties have been engaged in discovery. See Dkt. 35.

        On February 11, 2021, PPG obtained from this Court a subpoena duces tecum (the

“Subpoena”) requesting Ollie’s, a non-party, to produce twelve categories of documents (the

“Requests”). See Dkt. 163-1. The Subpoena required Ollie’s to furnish the requested documents

via mail or email. Id. at 2. If Ollie’s chose to mail the documents, the Subpoena directed Ollie’s to

send the documents to an address in Fort Lauderdale, Florida. Id. Fort Lauderdale is located in the

Southern District of Florida. On February 15, 2021, PPG served Ollie’s the Subpoena, and

pursuant to the Subpoena’s instructions, Ollie’s was to furnish the requested documents by

February 25, 2021.1

         Ollie’s represents that, on February 25, 2021, it complied with nine of the twelve Requests.

See Dkt. 169 at 1. Ollie’s further represents it served objections to Requests 8, 9, and 10 on

February 25, 2021. See id.

        On March 25, 2021, Ollie’s filed the pending Motion (Dkt. 163), wherein it objects to all

twelve Requests, despite representing it has already substantially complied with Requests 1

through 7 and 11 through 12. See Dkt. 169 at 1. In its Motion, Ollie’s argues the Subpoena is “not

geographically proper,” as Ollie’s is a Pennsylvania company with its principal place of business

in Harrisburg, Pennsylvania. See id. at 1–2. Harrisburg is located in the Middle District of

Pennsylvania.




1
 Though the Subpoena states the process server served Ollie’s the Subpoena on February 15, 2020, the Court
presumes the process server intended to write the year 2021, as the Subpoena states the Eastern District of Texas’
Clerk of Court issued it on February 11, 2021. Id.

                                                        2
       On March 31, 2021, TIGI filed a response in support of Ollie’s Motion, and PPG filed a

response in opposition to Ollie’s Motion. See Dkts. 166, 167. Ollie’s then filed a reply (Dkt. 169)

and TIGI filed a sur-reply (Dkt. 171).

     On April 21, 2021, the Court held a hearing (the “Hearing”) during which it briefly discussed

the Motion and other discovery disputes. Dkt. 179. During the Hearing, the Court instructed the

parties to confer and then notify the Court if a dispute over the Subpoena remains. See id. On May

14, 2021, the parties filed a Joint Status Report (Dkt. 186), wherein they represent they have not

been able to resolve the discovery disputes among them and pray that this Court rule on the Motion.

                                   II.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 45, a party may serve a subpoena that commands a

non-party to produce designated documents, electronically stored information, or tangible things

in that person’s possession, custody, or control. See FED. R. CIV. P. 45(a)(1)(A)(iii). A Rule 45

subpoena is subject to the parameters established by Rule 26, meaning the subpoena can only

compel the production of nonprivileged documents that are relevant to the case and proportional

to the case’s needs. See MetroPCS v. Thomas, 327 F.R.D. 600, 610 (N.D. Tex. 2018).

       If the non-party wishes to resist compliance, it has three options: (1) ignore the subpoena,

which may lead to a contempt citation under Rule 45(g); (2) serve a written objection within

fourteen (14) days after the subpoena is served, or before the time specified in the subpoena for

compliance, whichever is earlier; or (3) file a motion to quash or modify the subpoena in a “timely”

manner, which ordinarily means filing the motion before the subpoena’s date of compliance. See

FED. R. CIV. P. 45(d)(2)(B), (d)(3); Arthur J. Gallagher & Co. v. O’Neill, No. 17-2825, 2017 WL

5713361, at *1–2 (E.D. La. Nov. 27, 2017) (discussing this issue in depth).




                                                 3
       Additionally, Rule 45 distinguishes between the court issuing the subpoena (the “Issuing

Court”) and the court “in which compliance with the subpoena is required ” (the “Compliance

Court”). See FED. R. CIV. P. 45(a)(2), (d)(3), (f); see Diamond Consortium, Inc. v. Manookian, No.

4:16-cv-94-ALM-CAN, 2016 WL 9275972, at *2 (E.D. Tex. Oct. 25, 2016) (citations omitted).

       Although the prior version of Rule 45 gave the Issuing Court jurisdiction over motions to

quash, after the 2013 Amendment, Rule 45 states that the Compliance Court is responsible for

matters relating to the enforcement of the subpoena, quashing the subpoena, and modifying the

subpoena. FED. R. CIV. P. 45(d)(3); Diamond Consortium, 2016 WL 9275972, at *2. The 2013

Amendment divested the Issuing Court of its authority to address motions to quash unless: (1) it

is also the Compliance Court; (2) the Compliance Court transfers the motion to the Issuing Court

with the consent of the subpoenaed person or entity; or (3) the Compliance Court finds that

exceptional circumstances warrant transfer. See FED. R. CIV. P. 45(d)(3), (f); see Trover Grp., Inc.

v. Dedicated Micro USA, No. 2:13-cv-1047-WCB, 2015 WL 11117083, at *2 (E.D. Tex. Mar. 27,

2015). The Advisory Committee explains:

       To protect local nonparties, local resolution of disputes about subpoenas is assured
       by the limitations of Rule 45(c) and the requirements in Rules 45(d) and (e) that
       motions be made in the court in which compliance is required under Rule 45(c).
       But transfer to the court where the action is pending is sometimes warranted. . . .

       The prime concern should be avoiding burdens on local nonparties subject to
       subpoenas, and it should not be assumed that the issuing court is in a superior
       position to resolve subpoena-related motions. In some circumstances, however,
       transfer may be warranted in order to avoid disrupting the issuing court’s
       management of the underlying litigation, as when that court has already ruled on
       issues presented by the motion or the same issues are likely to arise in discovery in
       many districts. Transfer is appropriate only if such interests outweigh the interests
       of the nonparty served with the subpoena in obtaining local resolution of the motion.
       Judges in compliance districts may find it helpful to consult with the judge in the
       issuing court presiding over the underlying case while addressing subpoena-related
       motions.

FED. R. CIV. P. 45 Advisory Committee’s Notes to 2013 Amendment (emphasis added).


                                                 4
                                        III. ANALYSIS

       Though the parties raise numerous arguments regarding the Subpoena, the briefings do not

address one looming question: Whether this Court has the authority to quash the Subpoena. The

answer is no.

       Because the lawsuit is in this Court, the Issuing Court is the Eastern District of Texas, and

all subpoenas relating to this action must be issued therefrom. See Diamond Consortium, 2016 WL

9275972, at *2. Therefore, Ollie’s argument that the Subpoena is “not geographically proper”

because it was issued from this Court, not the Middle District of Pennsylvania, misconstrues Rule

45. See Dkt. 163 at 1–2.

       Because the Court is the Issuing Court, it is not empowered to quash or modify the

Subpoena unless one of Rule 45’s three exceptions applies. See supra Section II.

       The first exception does not apply, as this Court does not hold status as both the Issuing

Court and the Compliance Court. See FED. R. CIV. P. 45(d)(3), (f); see Trover Group, 2015 WL

11117083, at *2. Based on the briefings, the Compliance Court is the Southern District of Florida.

See Dkts. 163, 167.

       The second exception does not apply, as it requires that (a) the Motion be transferred from

the Compliance Court and (b) Ollie’s consent to the transfer. See FED. R. CIV. P. 45(d)(3), (f); see

Trover Group, 2015 WL 11117083, at *2. Here, the Court appears to only have Ollie’s consent,

as Ollie’s filed the Motion in the Eastern District of Texas. See Dkt. 163. However, there is no

order of transfer from the Compliance Court.

       Nor does the third exception apply, as it requires (a) the Motion be transferred from the

Compliance Court and (b) exceptional circumstances be present, such as mid-case forum shopping,

an issue in the subpoena-related motion that has already been presented to the Issuing Court, a risk



                                                 5
    of inconsistent rulings on subpoenas served in multiple districts, or overlapping issues between the

    subpoena-related motion and the merits of the underlying action. See ARTHUR R. MILLER, 9A

    FEDERAL PRACTICE AND PROCEDURE § 2463.1 (3d ed.) (April 2021 Update). Here, there appears

    to be an exceptional circumstance—the Court’s familiarity with the issues raised in the subpoena,

    and its previous decisions addressing similar issues raised in other motions. See 2021 WL 1947341.

    However, even though it appears an exceptional circumstance exists, that is not the Court’s finding

    to make—such a finding belongs to the Compliance Court. Without the Compliance Court’s

    finding of an exceptional circumstance and an order of transfer, the Court cannot rule on the

    pending Motion. See Cunningham v. USA Auto Prot., LLC, No. 4:20-cv-142, 2020 WL 9893049,

.   at *1 (E.D. Tex. Nov. 6, 2020); HomeVestors of Am., Inc. v. Big State Home Buyers, LLC, No.

    3:18-cv-865-B, 2018 WL 10425909, at *1 (N.D. Tex. June 22, 2018).

                                          IV. CONCLUSION

           For the foregoing reasons, the Court finds Ollie’s Motion (Dkt. 163) is h ereby DENIED.

            So ORDERED and SIGNED this 8th day of June, 2021.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                     6
